Citation Nr: 1233828	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-32 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart condition. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hypertensive vascular disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active duty service from November 1974 to November 1976 in the Army and from April 1980 to March 1982 in the Navy.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2011 the Board reopened the Veteran's previously denied claim of entitlement to service connection for migraine headaches and remanded for further development.  The Board also remanded the issues of entitlement to compensation under 38 U.S.C.A. § 1151 for further development.  For the issue of entitlement to service connection for migraine headaches the Board finds that all the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As noted in the March 2011 Board decision, the issue of entitlement to reimbursement for medical expenses incurred at Hillcrest Hospital has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue herein decided has been accomplished.  

2.  Extending the benefit of the doubt to the Veteran, his migraine headaches are shown as likely as not to be due to his first period of active service.  


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, with regard to the issue herein decided, the decision below is granting in full the benefits sought.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 



II.  Analysis

Service connection means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the claims file, and affording the Veteran the benefit of the doubt, service connection for migraine headaches is warranted.  The Board notes that the Veteran has two periods of active military service, November 1974 to November 1976 and April 1980 to March 1982.  

The Veteran's service treatment records from his first period of military service (November 1974 to November 1976) contains a blank Report of Medical History and a blank Report of Medical Examination and does not contain any enlistment examinations or reports of medical history.  However, the Veteran's service treatment records do contain an August 1976 Medical History where the Veteran checked "yes" to severe or frequent headaches.  Additionally, while normal was checked on the Veteran's October 1976 Report of Medical Examination for Separation for head, face, neck, and scalp it was written next to it "- sharp pains, intermittent behind eye 2-3 times a wk, last from 5 min to an hour."  

For the Veteran's second period of military service (April 1980 to March 1982), he noted on his August 1979 Report of Medical History for Enlistment that he had or has now frequent headaches.  The examiner wrote that that the Veteran had headaches and dizziness, characterized by intra-orbital pain, and they did not interfere with his activities.  On the August 1979 Report of Medical Examination for Enlistment it was noted that all of his clinical evaluations were normal and he had no disqualifying defects.  In December 1980 he was seen for severe headaches with neck pain, the pain was behind his eyes.  The Veteran reported that he was hit by a tire iron prior to entering the Navy.  He was assessed with severe tension vascular cephalalgia and was given Demerol.  It was noted that the Veteran's entrance physical noted a history of frequent cephalalgia characterized by intra-orbital pain and his current headache was biocipital and intra-orbital pain.  On a May 1980 Dental Health Questionnaire the Veteran checked yes to convulsions or dizzy spells and underlined dizzy spells.  On July 4, 1981, he went to the emergency room and it was noted that he was hysterical and claimed a history of migraines that were relieved by morphine; he stated that his headache became extremely painful that day and that it began in his neck and radiated up the back of his head and behind his eye balls.  It was noted that he was hysterical, hyperventilating, photophobic, and uncooperative.  He was given saline solution and was diagnosed with a tension headache.  On July 6, 1981, he was seen for persistent migraines, it was noted that they were described as pressure pain in the posterior neck and it worked its way from the back of the neck, across the head, to the front.  It was noted that it was related to tension and that his last episode was two days prior.  

The Veteran was afforded a VA neurological examination in November 2008.  The VA examiner stated that the Veteran's current headaches existed prior to his military service as evidenced by his August 1979 report of medical history, where he complained of frequent and severe headaches prior to military service.  

In compliance with the March 2011 Board remand the Veteran was afforded a new VA examination in March 2011.  The VA examiner stated that a review of the Veteran's claims file revealed headaches prior to service, as well as a questionable visit to the emergency room that was relieved by normal saline.  It was noted that the Veteran has a diagnosis of migraine headaches and was vague to the onset of his headaches and described two different types of headaches.  The VA examiner stated that based on a review of the Veteran's medical care, consults, and previous VA examination, the Veteran's migraine headaches were less likely as not (less than 50/50 probability) caused by or a result of his active service.  He also stated that the Veteran's headaches were not aggravated by his active service.  The VA examiner also provided an addendum opinion after he reviewed the Veteran's claims file.  He stated that the Veteran's service treatment records indicate that he was treated three times during service for headaches and that there is evidence of preexisting headaches both in his entry physical and physician's notes, with a service treatment record noting trauma prior to entering the military.  He stated that based on review of the claims file and service treatment records there is no change in diagnosis or in the medical opinion given regarding service connection or aggravation of the headaches.  

After a careful review of the Veteran's claims file the Board finds that service connection for migraine headaches is warranted based on the Veteran's first period of military service.  Despite the fact that the November 2008 and March 2011 opinions are against the Veteran's claim the  Board finds that award of service connection for migraine headaches is still appropriate here.  The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Additionally, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  Here, the November 2008 and March 2011 opinions were against the Veteran's claim that his migraine headaches were related to his second period of military service either on a direct service connection basis or on the basis of aggravation of a preexisting disorder.   However, neither VA examiner discussed the Veteran's first period of military service, including the notations of headaches, nor did they opine if the Veteran's current headaches are related to his first period of military service.  The Board notes that the description on the Veteran's October 1976 Report of Medical Examination for Separation is the same description used to describe the headaches that he was treated for during his second period of military service.  Thus, the Board finds that since there is documentation of headaches during the Veteran's first period of military service, at separation from his first period of service, and he was treated for headaches throughout his second period of service the evidence is at least in equipoise and the Board finds that service connection is therefore in order.  

In this case, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  At the hearing the Veteran testified that he was treated for migraine headaches when he was in the Navy, his second period of military service. The Board finds that the Veteran is competent to identify headaches and to testify that he experienced headaches in service, which establishes a continuity of symptomatolgy of his headaches from his first period of military service.  The Veteran is also competent to testify to symptoms capable of lay observation, such as headaches.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Throughout the course of his communications with VA, the Veteran has consistently maintained that his headaches were due to service; the Board finds that such consistency makes his statements credible.  

In sum, the Board finds that by granting the Veteran the benefit of doubt his migraine headaches are due to his first period of military service.  The Veteran's service treatment records document that he had headaches in service and he was treated for the same type of headaches during his second period of service, thus establishing continuity of symptomatology.  Therefore, the Board finds that service connection for migraine headaches due to his first period of military service is warranted. 


ORDER

Service connection for migraine headaches is granted. 




REMAND

After a careful review of the Veteran's claims file the Board finds that unfortunately another remand is warranted. 

In March 2011 the Board remanded the issues of entitlement to compensation under 38 U.S.C.A. § 1151 for a heart condition and hypertensive vascular disease in order for the Veteran's claim file to be sent for a medical opinion to determine if the Veteran experienced additional disability as a result of treatment rendered by VA.  The Veteran asserts that his complaints of chest pain were ignored and the VA failed to diagnose and treat his heart condition which led to two heart attacks and heart surgery in August 2007.  

The Board notes that for claims received after October 1, 1997, compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are payable for additional disability not the result of the Veteran's own willful misconduct, where such disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee, or in a Department facility, where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonable foreseeable.  38 U.S.C.A. § 1151.   To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care of medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1),(2).   Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2) . 

The March 2011 remand specifically directed the RO to forward the Veteran's claims file to an appropriate physician for a medical opinion regarding his § 1151 claims.  The examiner was asked to answer the following questions for both of the Veteran's claims, a heart condition and hypertensive vascular disease.  The first question was did VA fail to properly diagnose and treat the Veteran's heart condition / hypertensive vascular disease?  If so, was the failure to diagnose and treat the condition the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care? Then did VA's failure to diagnose and treat a heart condition/ hypertensive vascular disease proximately cause the continuance of natural progress of the disease?  The examiner was asked to provide a detailed rationale for the opinions.

The Veteran was afforded a VA examination in June 2011 and then the Veteran's claims file was sent for an independent medical opinion, which was rendered in August 2012.  The independent medical examiner opined that the Veteran received appropriate care and follow-up for his complaints of atypical chest pain in 2006 at the Temple, Texas VA Medical Center (VAMC).  The independent medical examiner stated that the Veteran's myocardial infarction represented a natural progression of his atherosclerotic vessel disease, which also was not substantially adversely altered by the Veteran's inconsistent compliance with medical management.  It was then opined that it was less likely than not that the Veteran's heart condition was an additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar fault by VA or by an event not reasonably foreseeable.  In the rationale it was stated that when the Veteran presented at the Temple VAMC with atypical chest pain he was recommended for follow-up with his primary care physician and was scheduled to receive a nuclear stress to complete the evaluation.  The independent medical examiner then stated "That the checklist was completed dated 9/1/2006, but no result for this study is found.  Had he had the study, it is possible evidence of ischemia would have been found that was not evident on EKG."  

The Board finds that it is this last part of this August 2012 opinion that needs clarification since a careful review of the Veteran's claims file revealed a September 1, 2006, Nuclear Stress Test Checklist from the WACO VAMC. The Board finds that the independent medical examiner must review and discuss this September 1, 2006, Nuclear Stress Test Checklist, specifically, is this the "missing" study that is referred to in the August 2012 opinion?  If the independent medical examiner finds that it is not, then was the VA negligent in not ordering this test?  If the August 2012 independent medical examiner cannot render an addendum opinion then the Veteran's claims file must be sent to a new independent medical examiner and this must be documented in the Veteran's claims file.  

The Board notes that the August 2012 medical opinion did not address the Veteran's hypertensive vascular disease.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to AMC/RO for further development.  Thus, the Board finds that the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for hypertensive vascular disease must be sent for a medical opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The August 2012 independent medical examiner must be contacted in order to render an addendum opinion.  The August 2012 independent medical examiner must answer the following questions:

A.  In light that the Board finds that a September 1, 2006, Nuclear Stress Test Checklist from the WACO VAMC is in the Veteran's claims file please clarify your statement "That the checklist was completed dated 9/1/2006, but no result for this study is found.  Had he had the study, it is possible evidence of ischemia would have been found that was not evident on EKG".  

B.  Is this the missing study that is referred to in the August 2012 opinion?  

C.  If it is not, then was the VA negligent in not ordering this test? 

D.  Does this change any of the opinions rendered in the August 2012 opinion?

In rendering his opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.
	
2. If the August 2012 independent medical examiner is not available then the Veteran's claims file must be sent to a new independent medical examiner and this must be documented in the Veteran's claims file.  The new independent medical examiner must review the entire claims file, including THIS remand, and indicate that the entire claims file was reviewed.  The examiner should answer all of the following questions:

The examiner should indicate in the examination report that the claims file was reviewed. The examiner should address: 

A.  Did VA fail to properly diagnose and treat the Veteran's heart condition?

B.  If so, was the failure to diagnose and treat the Veteran's heart condition the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care? 

C.  Did VA's failure to diagnose and treat the Veteran's heart condition proximately cause the continuance of natural progress of the disease? 

D.  The September 1, 2006, Nuclear Stress Test Checklist from the WACO VAMC must also be discussed; including, any effect that this test had on the Veteran's treatment.

In rendering his opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.

3. Forward the Veteran's claims file to an appropriate physician for a medical opinion regarding his § 1151 claim for hypertensive vascular disease.  The examiner should review the entire claims file, including THIS Remand.  The examiner should indicate in the examination report that the claims file was reviewed.  The examiner should address: 

A.  Did VA fail to properly diagnose and treat hypertensive vascular disease?

B.  If so, was the failure to diagnose and treat hypertensive vascular disease the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care? 

C.  Did VA's failure to diagnose and treat hypertensive vascular disease proximately cause the continuance of natural progress of the disease? 

In rendering his opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.

4.   Following the requested development, the Veteran's claim should be readjudicated based upon all of the evidence of record.  If the claims remain denied, the Veteran should be provided with a supplemental statement of the case and should have an applicable opportunity to respond. The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


